DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claim(s) 33-41, drawn to  an in vitro method of degrading DNA, the method comprising: contacting a DNA comprising sample with a polypeptide comprising a sequence with at least 60% identity with any one of the sequences of SEQ ID NO: 1 to SEQ ID NO: 9 or a fragment thereof, wherein the polypeptide or fragment thereof has nuclease activity.
Group II, claim(s) 42-45, drawn to a method of treating cystic fibrosis, the method comprising administering an effective amount of a polypeptide comprising a sequence with at least 60% identity with any one of the sequences of SEQ ID NO: 1 to SEQ ID NO: 9 or a fragment thereof, .
Group III, claims 46-49 drawn to a method of treating a bacterial infection, the method comprising administering an effective amount of a polypeptide comprising a sequence with at least 60% identity with any one of the sequences of SEQ ID NO: 1 to SEQ ID NO: 9 or a fragment thereof, to an animal or human in need thereof, wherein the polypeptide or fragment thereof has nuclease activity.
Group IV claims 50-56 drawn to A polypeptide comprising a sequence with at least 60% identity with any one of the sequences of SEQ ID NO: 1 to SEQ ID NO: 9 or a fragment thereof, wherein the polypeptide or fragment thereof has nuclease activity, with the proviso that the polypeptide is not a polypeptide consisting of a sequence selected from the group consisting of SEQ ID NO: 1, SEQ ID NO: 2, SEQ ID NO: 3, SEQ ID NO: 4, SEQ ID NO: 5, SEQ ID NO: 6, SEQ ID NO: 7, SEQ ID NO: 8 and SEQ ID NO: 9. 

Group V claims 57-58 drawn to an antibody specifically binding to a polypeptide comprising a sequence with at least 60% identity with any one of the sequences of SEQ ID NO: 1 to SEQ ID NO: 9 or a fragment thereof, wherein the polypeptide or fragment thereof has nuclease activity.

Group VI claims 59 is drawn to method of identifying modified versions of a polypeptide selected from the group consisting of SEQ NO: 1 to 9: with nuclease activity, the method comprising:

	- expressing the protein with the modified amino acid sequence; and
	- assaying the expressed protein for nuclease activity.

	The technical feature linking the groups first mentioned in the claims is a nuclease of SEQ ID NO: 1 to 9  that is used in a method degrading DNA.  However said nuclease  structure with its inherent property was disclosed in the prior art. For example see the sequence below that shows 100% sequence identity with the nuclease of SEQ ID NO: 1. Therefore the technical relationship among the group of inventions is not a special under RULE 13.1

hypothetical protein PPLUZ19_gp5 [Pseudomonas phage LUZ19]
Sequence ID: YP_001671947.1Length: 74Number of Matches: 1 74/7(100%)


Query  1   MSSRDPYRIGHRVGLVNYSDRYLGADAAGTKGTIEAITRPSRCMTIYHVRCERTLRLIEA  60
           MSSRDPYRIGHRVGLVNYSDRYLGADAAGTKGTIEAITRPSRCMTIYHVRCERTLRLIEA
Sbjct  1   MSSRDPYRIGHRVGLVNYSDRYLGADAAGTKGTIEAITRPSRCMTIYHVRCERTLRLIEA  60

Query  61  EARNVRFIRQRAER  74
Sbjct  61  EARNVRFIRQRAER  74

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAGNEW H GEBREYESUS whose telephone number is (571)272-2937. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAGNEW H GEBREYESUS/Primary Examiner, Art Unit 1652                                                                                                                                                                                                        March 22, 2022